Title: Martha Washington to Abigail Adams, 4 November 1789
From: Washington, Martha
To: Adams, Abigail


        
          Wednesday Morn 4 November [1789]
          My dear Madam
        
        I should have been very happy to have seen you yesterday.— and am truly sorry the bad day disapointd me of the plasure, your servant brought you kind favor yesterday while I was at dinner. he could not stay and the evening was so bad,— I have the plasure to ask you, how your self Mrs Smith Miss Smith and the little ones are to day, I intended yesterday after the sermon to bring the children out with me on a visit to you, but the weather prevented me—
        I will my dear Madam—doe myself the pleasure to dine with you on satterday with my famly and shall be very happy with Geneal Knox—and the Laides,—mentioned or any others you plase
        I am dear Madam with esteem your / affectionate Friend / and Hble Sr
        
        M Washington
         
            Our best wishes to Mrs Smith &ca
         
       